POLLOCK, J.
Epitomized Opinion
Martin L. Crawford filed his petition for divorce li the Common Pleas, making his wife, Carrie, defendant. She filed an answer and cross-petition, sking for alimony. On the trial a divorce was efused and alimony was granted defendant. Later he filed a motion asking that he be adjudged in ontempt for failure to comply with the judgment, 'o this he filed an answer alleging financial ina-úlity to pay. The evidence was that within a few nonths before commencement of the action plaintiff, riio was a practicing physician, withdrew from the iank about six thousand dollars and went on an xtended pleasure trip in which he squandered all ds savings, and that upon his return he found his iractice greatly reduced; that he then began the ction for divorce, and that he has been unable o comply with the judgment of the court. The lommon Pleas committed^ plaintiff to jail. From his judc"'-'--* he prosecutes error. The Court of appeals held:
The reckless expenditure of money may have been made with ai view of preventing the wife from recovering in an alimony proceeding, but it was made before the commencement of the divorce action. Sec. 12143 of the Code, under which the contempt was prosecuted, is:
“When a contempt consists in the omission to do an act which the accused yet can perform, he may be imprisoned until he performs it.”
There is no evidence at the time this motion for contempt was pending and heard in the court below that plaintiff was then able to comply with the order and for that reason the judgment is reversed.